DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 7/06/2021.
Claims 1, 5-8, 10, 12, 13, 15 and 16 are amended.
4.	Claims 1-16 are remaining in the application.
5.	The previously submitted Drawings and Specification are accepted.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 6/09/2021was filed after the mailing date of the Non Final Rejection on 5/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
7.	Applicant’s amendment overcomes all previous objections and rejections as presented in the Non Final Rejection mailed on 5/04/2021; hence, the remaining claims 1-16 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed A buoy comprising; a surface unit comprising a sealed tank comprising an inflatable bag, a tubular lateral wall of axis z and a bottom, the tubular lateral wall and the bottom delimiting a volume referred to as an inner volume, the surface unit comprising at least one cartridge enclosing a compressed gas that can be released in such a way as to inflate the inflatable bag such that the inflatable bag functions as a float in an operational configuration of the buoy, the buoy comprising a depth unit connected to the surface unit by a cable, the depth unit and the surface unit being connected when the buoy is in a storage configuration, wherein the compressed gas is confined in the at least one cartridge, and separated when the buoy is in the operational configuration, the sealed tank comprising a projecting container protruding from the bottom and extending away from the inner volume, from the bottom, and a cable winding being arranged in a volume surrounding the projecting container when the buoy is in the storage configuration, as specifically configured as claimed.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/03/2021